PER CURIAM:
This claim was submitted for decision upon a written stipulation based upon the following facts. On or about March 7, 1984, an employee of respondent contacted claimant to request pricing on a proposed Department of Highways facility to be located in Pleasants County. Claimant prepared a basic set of plans and specifications and presented the design plans to respondent. Respondent utilized the design plans with minor changes. The claimant and respondent never entered into a contract for said services. Since the services were not authorized by a contract, respondent has no fund from which the services can be paid, even though respondent admits the services were provided by the claimant. The parties have stipulated that $1,000.00 is a fair and equitable estimate of the damages sustained by the claimant.
In view of the foregoing, the Court makes an award in the amount stipulated.
Award of $1,000.00.